    2:16-cv-02794-MBS         Date Filed 02/24/21       Entry Number 201        Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Kenny, et al.,                      )                Civil Action No. 2:16-cv-2794-MBS
                                    )
                                    )
                Plaintiffs,         )                    OPINION AND ORDER
      v.                            )
                                    )
Wilson, et al.,                     )
                                    )
                Defendants.         )
____________________________________)

       This matter is before the court on the motion to certify class pursuant to Federal Rule of

                                                                 aintiffs Niya Kenny; Taurean

Nesmith; Girls Rock Charleston, Inc.; D.S., by and through her next of kin Juanita Ford; and

S.P., by and through her next of kin Melissa Downs, on behalf of themselves and those similarly

situated. Also before the court is the motion to supplement th

                                   by Plaintiffs Kenny, Nesmith, Girls Rock Charleston, Inc.,

D.S., S.P., and D.D., by and through his next of kin, Temika Hemmingway (collectively,

                                                ficial capacity as Attorney General of South

                                          on to Certify and Motion to Supplement.1



1
  Pursuant to a consent motion, the court stayed this action as to Defendants J. Alton Cannon, Jr.,
in his official capacity as the Sheriff of Charleston County, South Carolina, Luther T. Reynolds,
in his official capacity as the Chief of the Charleston City Police Department, Reginald L.
Burgess, in his official capacity as the Chief of the North Charleston City Police Department,
Carl Ritchie, in his official capacity as the Chief of the Mt. Pleasant City Police Department,
Leon Lott, in his official capacity as the Sheriff of Richland County, South Carolina, W.H.
Holbrook, in his official capacity as the Chief of the Columbia City Police Department, Johnny
Mack Brown, in his official capacity as the Interim Sheriff of Greenville County, South Carolina,
Ken Miller, in his official capacity as the Chief of the Greenville City Police Department, Lance
Crowe, in his official capacity as the Chief of the Travelers Rest City Police Department, M.
Bryan Turner, in his official capacity as the Chief of the Mauldin City Police Department, Dan
Reynolds, in his official capacity as the Chief of the Greer City Police Department, A. Keith


                                                    1
    2:16-cv-02794-MBS           Date Filed 02/24/21        Entry Number 201        Page 2 of 19




                                          BACKGROUND

       Plaintiffs Kenny, Nesmith, D.S., S.P., and D.D. are or were enrolled in the South

Carolina public school system. Plaintiff Girl

                                                        impacted by and face ongoing risk of arrest
                                            2
                                                ECF No. 157 at ¶ 10. Together, Plaintiffs asserted a

challenge pursuant to 42 U.S.C. § 1983 that the Disturbing Schools Law, codified at S.C. Code

Ann. § 16-17-420, is unconstitutional on its face and the Disorderly Conduct Law, codified at

S.C. Code Ann. § 16-17-530, is unconstitutional as applied to children in public school grades K-

12. Plaintiffs filed an amended complaint on May 16, 2019, at which time they sought: 1) a

declaratory judgment stating that the Disturbing Schools and Disorderly Conduct Laws violate

the Fourteenth Amendment; 2) a preliminary and permanent injunction enjoining Defendant

from enforcing both statutes; and 3) an order enjoining Defendant from considering and/or

retaining records of individuals prosecuted or charged under the Disturbing Schools and

                                                   permissible following ex

No. 157 at 25-26.

       The Disturbing Schools Law was amended on May 17, 2018. ECF No. 132-1. Plaintiffs

                                                     request that this Court enjoin enforcement of



Morton, in his official capacity as the Chief of the Fountain Inn City Police Department, and
Michael D. Hanshaw, in his official capacity as the Chief of the Simpsonville City Police
                                                  ECF No. 131. Pursuant to the consent motion,
the Law Enforcement Defendants withdrew any objection to the Motion to Certify. See id.
2
  Defendant refers to this orga                                       was the name of the organization
at the time of the filing of this suit. Since the filing of the suit, the organization changed its name
to the Carolina Youth Action Project. ECF No. 133. The court will refer to the organization as




                                                       2
    2:16-cv-02794-MBS           Date Filed 02/24/21       Entry Number 201         Page 3 of 19




S.C. Code § 16-17-420 . . . and also resolve the [enforcement] claims of Niya Kenny and

                                               gislative amendments did

request for relief from the retention of records related to . . . the Disturbing Schools Law or
                                                                                   3
                          to the Disorderly Conduct                                    On February 19,

2019, Plaintiffs moved to amend their complaint to add D.D., a current South Carolina public

school student charged under the Former Disturbing Schools Law, as a class representative.

Plaintiffs also maintained that D.S. is an adequate class representative. The court granted leave

to amend, and Plaintiffs filed an amended complaint adding D.D. as a Plaintiff on May 16, 2019.

ECF No. 157. The original complaint was otherwise unchanged.

       This case was reassigned to the undersigned on April 6, 2018, following remand from the

                                                                               dismiss for lack of

standing.4 ECF No. 104. Defendant filed a renewed motion to dismiss in which he raised the

following grounds for dismissal: the claims of Plaintiffs Kenny and Nesmith are resolved and

moot and the two individuals lack standing; Plai

longer in school and the charges against her are dismissed; Girls Rock lacks standing; the claims

of Plaintiffs who have been convicted of or pleaded guilty to charges of violating the statutes are

barred by the doctrine of res judicata, the Rooker-Feldman



3
  Plaintiffs Kenny and Nesmith sought injunctive relief from enforcement of the Disturbing
Schools Law. ECF No. 167 at 2. The parties agree that Kenny and
all other claims for injunctive relief as to future enforcement of the Disturbing Schools Law, are
moot due to the modification of the Disturbing Schools Law. ECF No. 167 at 4. However,
Plaintiffs still seek injunctive relief in the form of expungement of any portion of their criminal
records referencing the old Disturbing Schools Law, which the court hereinafter refers to as the
4
 Defendant originally argued that Plaintiffs lacked Article III standing. ECF No. 28. On March
15, 2018, the Fourth Circuit vacated the decision of the district court, finding that Plaintiffs S.P.,
D.S., and Nesmith had shown they had standing, and remanded the case for further proceedings.
ECF No. 102.


                                                      3
    2:16-cv-02794-MBS           Date Filed 02/24/21       Entry Number 201        Page 4 of 19




holding in Heck v. Humphrey, 512 U.S. 477 (1994)5                               ospective relief as to

the Disturbing Schools Law must be dismissed; the Disturbing Schools and Disorderly Conduct

Laws are constitutional; and the class action allegations should be stricken. ECF No. 165.

Following briefing on the motion to dismiss, Defendant filed a supplemental memorandum

arguing that the court is without authority to order expungement and additionally that the court

cannot order expungement as a form of class relief. ECF No. 179. Plaintiffs filed a response,

ECF No. 181, to which Defendant filed a reply, ECF No. 184.

       The court denied the motion to dismiss in an order issued March 30, 2020. ECF No. 185.

In relevant part, the court found that the class claims alleged here are transitory in nature and that
                            6
                                The court found that neither res judicata, the Rooker-Feldman

doctrine, nor Heck is implicated here because Plaintif

future enforcement and to prevent Defendant from retaining or considering records created as a

result of convictions under the Disturbing

assessment of the constitutionality of those statutes and is different from challenging the actual

validity of any sentence. As to the argument that the Disturbing Schools and Disorderly Conduct

Laws are constitutional, the court found that undertaking a constitutional analysis at this juncture

would amount to the court determining the final outcome of this case, which endeavor would

stray well beyond the threshold analysis of a Rule 12(b)(6) review. The court declined to strike

the class allegations finding that any such ruling was premature. Finally, the court found with

respect to expungement that Plaintiffs seek expungement based on convictions stemming from



5
  See Rooker v. Fidelity Trust, 263 U.S. 413 (1923); District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).
6
  The court noted that even if D.S. could not remain a class representative, the action could
nonetheless proceed with D.D. as a class representative because D.D. remains in the K-12
system.


                                                      4
    2:16-cv-02794-MBS         Date Filed 02/24/21       Entry Number 201         Page 5 of 19




laws they challenge as unconstitutional; therefore, the expungement sought in this case would

result from proper arrests based on allegedly unconstitutional statutes, and such expungement fits

within the parameters detailed in Allen v. Webster, 742 F.2d 153, 155 (4th Cir. 1984). The court

                                    rding the propriety of expungement as a form of class relief

to be addressed during consideration of the Motion to Certify.

       Plaintiffs filed the Motion to Supplement on May 11, 2020. ECF No. 187. Defendant

filed a response in opposition, ECF No. 188, to which Plaintiffs filed a reply, ECF No. 189. As

of the date the Motion to Supplement was fully br

                       g to certify under Federal Rule of Civil Procedure 23(b)(2) a plaintiff

                                ry and secondary public school students in South Carolina [],

each of whom faces a risk of arrest or juvenile referral under the broad and overly vague terms of
                                                        78
                                                             ECF No. 6 at 7. See ECF Nos. 157,

187 (adding D.D. as a class representative). On October 29, 2020, the court held a telephonic

status conference to discuss with the Parties whether and how the legislative amendments to the

Disturbing Schools Law effects membership in the class the Named Plaintiffs seek to certify.

                                  ave, Plaintiffs filed a supplement to the Motion to Certify and

                                                                      revised definition of the

proposed class. ECF No. 198.




7
 Plaintiffs Kenny, Nesmith, and Girls Rock proceed in this lawsuit as individuals, outside of the
proposed classes.
8
  The Named Plaintiffs originally sought certification of a defendant class, see ECF No. 6, which
request they withdrew in the consent motion, ECF No. 131 at 3.


                                                    5
      2:16-cv-02794-MBS             Date Filed 02/24/21       Entry Number 201       Page 6 of 19




        Plaintiffs propose through their Supplemental Memorandum to amend the class definition set

forth above so as to obtain an injunction against enforcement of the Disorderly Conduct Law only, as

follows:

        All elementary and secondary school students in South Carolina, each of whom faces
        a risk of risk of [sic] arrest or juvenile referral under the broad and overly vague terms
        of S.C. Code § 16-17-530 while attending school.

                      ECF No. 198 at 3.

        Plaintiffs additionally ask the court to certif                         sub-classes for purposes

of obtaining an injunction against retention of records under both S.C. Code § 16-17-420 and S.C.

                           No. 198 at 3. Plaintiffs propose to define the sub-classes as follows:

        All elementary and secondary school students in South Carolina for whom a record
        exists relating to being taken into custody, charges filed, adjudication, or disposition


and

        All elementary and secondary school students in South Carolina for whom a record
        exists relating to being taken into custody, charges filed, adjudication, or disposition
        under S.C. Code § 16-17-420 prior to May                            Disturbing Schools


ECF No. 198 at 3-4. Plaintiffs specify that the proposed sub-class

longer challenge the constitutionality of S.C. Code § 16-17-420 as amended through Act 182, 2018

S.C. Acts, and that as to Section 16-17-420, they seek injunctive relief only as to retention of records

created prior to the effective da                              Id.9

        Defendant filed a Supplemental Response through which he reasserts his opposition to any

class certification and argues that the revised proposed cl                        hing to alleviate the




9
 The court understands however that for the purpose of obtaining the relief the Former
Disturbing Schools Law Sub-Class seeks, Plaintiffs maintain the claim that the Former
Disturbing Schools Law was unconstitutional.


                                                          6
     2:16-cv-02794-MBS           Date Filed 02/24/21        Entry Number 201         Page 7 of 19




fundamental problems [as] outlined in [the] earlier f                               Defendant also asks

the court to defer a determination on class certification until such time as it has ruled on the

constitutionality of the Disorderly Conduct Law and Former Disturbing Schools Law. Id. at 4-5.

Plaintiffs filed a Supplemental Reply on December 7, 2020. ECF No. 200.

                                             DISCUSSION

        The Named Plaintiffs move under Rule 23(b)(2) to certify the Proposed Class and proposed

sub-classes. Rule 23(b)(2) provides that a class action may be maintained if Rule 23(a) is satisfied

                                    s has acted or refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the

                            Civ. P. 23(b)(2). Rule 23(a) states that one or more members of a class

may sue as representative parties on behalf of all members only if the following criteria are

satisfied: (1) the class is so numerous that joinder of all members is impracticable; (2) there are

questions of law or fact common to the class; (3) the claims or defenses of the representative parties

are typical of the claims or defenses of the class; and (4) the representative parties will fairly and

adequately protect the interests of the class. Fed. R. Civ.

                                                 and suffer the same injury



claims they wish               Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (citations

omitted). The court begins its analysis with the Rule 23(a) requirements.

A.      Federal Rule of Civil Procedure 23(a)

        1. Numerosity

        The Named Plaintiffs assert that the Proposed Class and proposed sub-classes meet the

numerosity requirement because 763,588 students were actively enrolled in South Carolina public




                                                        7
     2:16-cv-02794-MBS           Date Filed 02/24/21          Entry Number 201             Page 8 of 19




schools as of the beginning of the 2015-2016 school year, as reported by the South Carolina

Department of Education, and that joinder of so many individuals would be impracticable.10 ECF

No. 6 at 9. The Named Plaintiffs further assert that while the precise number of enrolled students

may fluctuate throughout a school year, the Proposed Class and proposed sub-classes are

nonetheless sufficiently defined to meet the Rule

                                            Id.

        Defendant conceded that the Original Proposed Class satisfied the numerosity requirement,

ECF No. 29 at 2, and does not appear to contest numerosity in the Supplemental Response, see ECF

No. 199. The court agrees this element is met and turns next to the question of commonality.

        2. Commonality

        The commonality requirement asks whether there are questions of law or fact common to the

class. Commonality requires the plaintiff to demonstrate that the class me

                        owing requires that the claims depe                                           Dukes,

564 U.S. at 350 (citations omitted). The common cont                             of such a nature that it is

capable of classwide reso                                                 of its truth or falsity will resolve

an issue that is central to the validity of each one of th                               Id.

class certification . . . [is] the capacity of a class-wide proceeding to generate common answers apt to

drive the resolution of the                                  inal) (citation omitted).

        The Named Plaintiffs assert th                                     n of the [] Disorderly Conduct

statute[] based on the single legal theory that the




10
  The Named Plaintiffs assert that the South Carolina Department of Education reports enrollment
of 787,069 students for the 2019-2020 school year. ECF No. 187 at 2. Defendant does not dispute
the enrollment number.


                                                         8
     2:16-cv-02794-MBS           Date Filed 02/24/21          Entry Number 201        Page 9 of 19




at 6.11 They contend that whether a law is vague is an objective inquiry and therefore the outcome

                                      the subjective perceptions or personal experiences of the individual

            Id. at 13. The Named Plaintiffs also assert that in addition to raising a single legal

theory, they raise a common set of facts that resu                              eing subject to actual

and threatened enforcement of an overly vague criminal statute commonly applied to penalize a

                                                  Id. The common injury borne by the Proposed Class,

                                                     to regulate their behavior in order to avoid running

afoul of the law and the risk of arrest or juvenile referral under the law[] in an arbitrary and

                           Id.

        Defendant contends the Named Plaintiffs fail to satisfy the commonality requirement

                                                                                     ECF No. 29 at 3.




                                                          been charged ever under either statute nor will

they be concerned that they might be charged in                              e Plaintiff class members

would likely want the laws enforced against students who are disturbing their schools or engaging in

                       Id. at 2-3. In reply, the Named Plaintiffs assert that

disturbed simply because Plaintiffs have had different past experien

[§ 16-17-530] based on risk of future harm .

students serve to illustrate the br




11
                                               ons to the Proposed Class as set forth in the
Supplemental Memorandum, in which Plaintiffs clarify that they seek to enjoin enforcement of
the Disorderly Conduct Law and do not seek to enjoin enforcement of the Disturbing Schools
Law as amended. ECF No. 198 at 4.


                                                          9
    2:16-cv-02794-MBS          Date Filed 02/24/21         Entry Number 201             Page 10 of 19




       In the Supplemental Response, Defendant asserts that the total number of students referred

                                              s dropped dramatically from approximately 3,000

students referred to the Department of Juvenile Justice in the 2015-2016 school year to 1,058

referred in the 2019-2020 school year with the latter number including an undetermined number of

                                           9 at 2. Defendant further argues:

       [t]he disturbing the school charges dropped to just one person in 2019-2020 without
       a corresponding uptick in disorderly conduct changes. Therefore, data shows that
       roughly only 1/750 are referred annually now which is .13% or less than 1/7 of 1% or
       about 1.5 students out of every thousand. Furthermore, these calculations include
       [Department of Juvenile Justice] referrals for charges that are not school related which
       makes these numbers higher than they would be for just school misconduct.

Id. In other words, Defendant cont                                                          on the student

                                      of students referred under the disorderly conduct statute shows

that Plaintiffs fail to meet commonality and ty                          Id. at 2, 3.

                                                           g a lack of common alleged injury, the court

agrees with the Named Plaintiffs

precipitating charges for disturbing schools or disorderly conduct,

                                                     r adjudicating the vagueness claim. ECF No. 6

at 14. That the potential for injury or precise nature of how the injury will impact an individual

student may vary according to circumstance, including how law enforcement chooses to exercise its

discretion in charging students, does not preclude a finding of commonality. Additionally, the court

is not persuaded that the reduction in cases of students charged under the Disorderly Conduct Law

is a satisfactory reason to forgo resolution of the Named

Plaintiffs note in their Supplemental Reply, Rule 23(c)(1)(A) counsels the court to determine a

                                                                  the Named Plaintiffs explain,

because every student enrolled in public school in South Carolina is subject to the Disorderly



                                                      10
    2:16-cv-02794-MBS             Date Filed 02/24/21        Entry Number 201         Page 11 of 19




Conduct Law, each one of those students is at risk of the same future injury if the statute is in fact

unconstitutionally vague. See ECF No. 57 at 7. The fact that law enforcement may render charges

against students under the Disorderly Conduct Law only infrequently does not diminish the

potential injury to which each student is exposed should it be determined that the statute is

unconstitutional. Furthermore, Plaintiffs here seek only injunctive and declaratory relief, which

courts generally recognize as the type of redress that by its very nature presents common questions

of law and fact. See, e.g., Scott v. Clarke, 61 F. Supp. 3d 569, 585 (W.D. Va. 2014) (citation

omitted). The court is satisfied that the Named Plaintiffs have sufficiently demonstrated

commonality and turns next to the question of typicality.

        3. Typicality

                                                          [] be part of the class and possess the same

interest and suffer the same in                                Lienhart v. Dryvit Sys., Inc., 255 F.3d

138, 146 (4th Cir. 2001).                                                           im arises from the

same event or course of conduct that gives rise to the claims of other class members and is based on

                         Moodie v. Kiawah Island Inn Co., LLC, 309 F.R.D. 370, 378 (D.S.C. 2015)

(citation omitted). The commonality and typicality requirement

Dukes, 564 U.S. at 349 n.5 (explain                                  eposts for determining whether

under the particular circumstances maintenance of a class action is economical and whether the

                                    ass claims are so interrelated that the interests of the class

members will be fairly and adequately protected in                             essence of the typicality

                                                      the claim of the named plaintiff, so go the claims

               Deiter v. Microsoft Corp., 436 F.3d 461, 466 (4th Cir. 2006) (quoting Broussard v.

Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 340 (4th Cir.




                                                        11
    2:16-cv-02794-MBS          Date Filed 02/24/21            Entry Number 201       Page 12 of 19




party may proceed to represent the class only if the plaintiff establishes that his claims or defenses

                                                       Id. at 467 (quoting Fed. R. Civ. P. 23(a)).

        The Named Plaintiffs assert th

individual Plaintiffs and the absent class me

enforcement of the [] Disorderly Conduct statute[]

                                                                    ECF No. 6 at 16. They further

                                 trictly injunctive in nature and does not depend upon adjudication of

                                                Id. at 17.

        Defendant argues that the Named Plaintiffs fail to satisfy the typicality requirement

                          ng and are subject to abst                           3. The court addressed

these contentions when it denied Defendant                      miss and finds the arguments similarly

unpersuasive for the purpose of adjudicating the Motion to Certify. Defendant additionally reasserts

the argument, raised in opposition to a finding of commonality, th

would undoubtedly have criminal charges pending against them, a preliminary injunction would

throw their cases into confusion possibly delaying

                                   Id.

                                                                      ass action based on a substantial

legal claim where [it] thinks some members of the class may prefer to leave the violation of their

                                                  Glover v. Johnson, 85 F.R.D. 1, 5 (E.D. Mich. 1977)

                                                                    ed. 1980)). Finally, Defendant

asserts in his Supplemental Response, as he did with respect to commonality,

                                  nder the Disorderly Conduct Law defeats a showing of typicality.

ECF No. 199 at 3.




                                                         12
    2:16-cv-02794-MBS           Date Filed 02/24/21          Entry Number 201        Page 13 of 19




                                 tionally vague under the Due Process Clau                 to provide a

person of ordinary intelligence fair notice of what is prohibited, or is so standardless that it

authorizes or encourages seriously discrimin                         Martin v. Lloyd, 700 F.3d 132,

135 (4th Cir. 2012) (citations omitted). Papachristou v. City of Jacksonville, 405 U.S. 156, 162

(1972). The court agrees with the Named Plaintiffs that the determination of whether a law is vague

                     the subjective perceptions or personal expe

ECF No. 57 at 9. As discussed by the Named Plaintiffs and addressed above, the one legal theory at

issue in this case is whether the statutes are unconstitutionally vague, and the court will undertake

one analysis to adjudicate the claims associated with this theory.

Sys. v. Sonoco Products Co., 270 F.R.D. 247, 251-52 (D.S.C. 2010) (finding typicality satisfied

                                                    assert[ed] [was] materially false and misleading

[was] the same information that would be used by other class members to

court perceives no variation between the objective motivating the Named Plaintiffs and the

objective motivating the Proposed Class and proposed sub-classes. See Broussard, 155 F.3d at 340

                                     requirements of the Federal Rules ensure that only those

plaintiffs or defendants who can advance the same factual and legal arguments may be grouped

                                     the typicality requirement is met.

        4. Adequate Representation

        The final requirement under Rule 23(a) asks whether the representative parties will fairly

and adequately protect the interests of the class. Fed. R. Civ.

two-pronged inquiry, requiring evaluation of: (1) whether class counsel are qualified, experienced,

and generally able to conduct the proposed litigation; and (2) whether Plai

sufficiently interrelated with and not antagonistic to the class claims as to ensure fair and adequate




                                                        13
    2:16-cv-02794-MBS           Date Filed 02/24/21            Entry Number 201        Page 14 of 19




                  Moodie, 309 F.R.D. at 378 (quoting Lott v. Westinghouse Savannah River Co., 200

F.R.D. 539, 561 (D.S.C. 2000)). The Named Plaintiffs assert that the American Civil Liberties



organization litigating in the constitutional and civil                          rneys have litigated and

won countless cases brought                           and, class counsel in th

experienced civil rights litigators

expertise in prosecuting class actions                                    Plaintiffs further assert that

                                                                         e of the Plaintiff class, there

are no conflicts of interest between named parties and the class they

would benefit from an injunction against the operation of an uncon                                    Id.

In opposition to the Named Plain                                       on his arguments as to why the

typicality requirement has not been met. See ECF No. 29 at 3-4

individual Plaintiffs and the class members pr                            ately protect[ing] the



        Defendant does not challenge the qualificatio                         sel and the court has no

reservations that counsel of record will ably and vigorously prosecute this action on behalf of the

classes. As to the second prong, the court considers in particul

claims and the claims of

interests of the class members will be fairly and adequately protected                         Moodie,

309 F.R.D. at 379 (quoting Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 459 (4th Cir. 2003)).

The court finds no apparent conflicts of interest between the Named Plaintiffs and the members of

the Proposed Class and proposed sub-classes and therefore concludes that the Named Plaintiffs can

adequately represent the Proposed Class and sub-classes. The court additionally finds




                                                          14
     2:16-cv-02794-MBS          Date Filed 02/24/21           Entry Number 201       Page 15 of 19




counsel of record satisfies the criteria set forth in Rule 23(g) and accordingly appoints them as class

counsel.

B.      Federal Rule of Civil Procedure 23(b)(2)

        In addition to satisfying the Rule 23(a) requirements, the Named Plaintiffs must demonstrate

that the action can be maintained under Rule 23(b)(2). See, e.g., Deiter, 436 F.3d at 466. Rule

23(b)(2) certification is reserved for cases where broad, class-wide injunctive or declaratory relief is

necessary to redress a group-wide injury. Dukes                               23(b)(2) applies only when

a single injunction or declaratory judgment would provide relief to each memb

                                                      e defendant acted on grounds applicable to the

class and that the plaintiff seek

particularly suited for class actions alleging racial discrimination and seeking a court order putting

                                    Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 329-30 (4th Cir.

2006) (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 6

parties charged with unlawful, class-based discrimination are prime examples [in which class



        The Named Plaintiffs assert that Rule 23(b

entire class of public elementary and secondary students is subject to and at risk of enforcement

under the vague . . . Disorderly Co                                        in enforcing th[at] law[] are

applicable to the class as a whol

benefit all members of the class by eliminating the uncertainty as to what conduct is permitted and

the risk of being charged under a                                       fendant argues that certification

                                    all Plaintiff class members would benefit from an injunction

[because] some have never been charged, do not anticipate being charged and/or may want existing




                                                         15
     2:16-cv-02794-MBS          Date Filed 02/24/21         Entry Number 201        Page 16 of 19




laws enforced against those students who are violating the disturbing the school and disorderly



        If the Disorderly Conduct Law is indeed unconstitutionally vague, it poses a risk of injury to

each member of the Proposed Class, regardless of how many members have previously been

charged under the statute and any me                                    statute, and this lawsuit seeks

relief that would offer redress to and benefit the entire Proposed Class. The court is satisfied that

certification of the Class is appropriate and in so finding declines to forgo a ruling on certification

pending a determination on the constitutionality of the Disorderly Conduct Law and Former

Disturbing Schools Law.

        The court turns next to the proposed sub-classes and question of expungement of records as a

form of class relief.

C.      Expungement of Records

        As an initial matter, the court finds that its analysis of the Rule 23(a) factors and of Rule

23(b)(2) as discussed above pertains equally to the proposed sub-classes, and notes that Defendant

does not raise specific challenges to the contrary in his Supplemental Response. Therefore, the

court will turn to                           g argument, raised in opposition to the Original

Proposed Class, that the court cannot award the requested relief of record expungement.

        As a remedy for what they contend are unconstitutionally vague statutes, Plaintiffs request



relating to being taken into custody, charges filed, adjudication or disposition under S.C. Code § 16-

17-420 or S.C. Code § 16-17-530 and from retaining such records except as would be permissible

following expungement u                                          oining Defendants from considering

                                  arrest, booking records, associated bench warrants, mug shots,




                                                       16
    2:16-cv-02794-MBS          Date Filed 02/24/21           Entry Number 201        Page 17 of 19




fingerprints, charges filed, proceedings, or sentencing under S.C. Code § 16-17-420 or S.C. Code §

16-17-530, and from retaining such records except as would be permissible following expungement

                                    No. 157 at 26. In other words, should the court determine that

the Disorderly Conduct Law and Former Disturbing Schools Law are unconstitutionally vague,

Plaintiffs ask that the court enjoin Defendant from using against members of the sub-classes any

records generated pursuant to the prosecution of these statutes. The Parties refer to this requested

                                                       the court will as well.

        Defendant argues that such relief is not available, regardless of how the court resolves

                                                       rds in South Carolina is available only on an

individual basis for those who apply according to and satisfy the statutory requirements. ECF No.

179. Defendant further argues that under Fourth Circuit law, expungement is a remedy to be used

                                                       al civil proceeding, such as the instant action, is

not an appropriate forum for ordering expungement of records generated as a result of criminal

cases over which this court did not preside. Id.

        Plaintiffs respond that the co

                          that the statutes are unconstitutionally vague, and that expungement is both

necessary and appropriate because, absent such relie

still be relied upon to the detriment of the youth in the criminal and juvenile justice systems and

could impact them in their educational placements, when applying to college, seeking employment,

                                  No. 181 at 2. Plaintiffs furthe

                                                       misplaced because the

fashion a constitutional remedy is not defined or li                                  Id. at 3 (citations

omitted).




                                                        17
     2:16-cv-02794-MBS           Date Filed 02/24/21          Entry Number 201         Page 18 of 19




        The action before the court sounds in federal law because it challenges the constitutionality

of state statutes as a violation of the Due Process Clause as applied to the state through the

                                                    established the violation of a constitutional or

statutory right in the civil rights area, . . . court[s] ha[ve] broad and flexible equitable powers to

fashion a remedy that will fu                              North Carolina State Conference of NAACP

v. McCrory, 831 F.3d 204, 239-40 (4th Cir. 2016) (commentin

unconstitutional law must completely cure the harm wrought by the prior la

                                                      ungement of records notwithstanding, the court is

satisfied at this juncture that it has the authority and discretion to issue the relief Plaintiffs seek. See,

e.g., Franklin v. Gwinnett County Public Schools, 503 U.S. 60, 69 (1992)

right of action exists to enforce a federal right and Congress is silent on the question of remedies, a

federal court may order any appropri                                     Doe v. Alger, No. 5:15-cv-

00035, 2017 WL 1483577, at *5 (W.D. Va. Apr. 25, 2017) (relying on its broad equitable power to

order expungement even where expungement was otherwise prohibited by state law).12 The court is

further satisfied at this time that expungement is an appropriate remedy to the alleged constitutional

violations. As the court noted in its order

expungement should be reserved for the unusual or extreme case, it may very well be appropriate

where the arrest was proper but was based on a statute later declared unconstitutional. ECF No. 185

at 7 (citing Allen, 742 F.2d at 155). Finally, with respect to De

expungement as a class-wide remedy is not appropriate and/or without precedent, see ECF No. 184,




12
  The court agrees with Plaintiffs that the nature of the expungement requested here is
distinguishable from the expungement that was denied in United States v. Mettetal, 714 Fed.
Appx. 230 (4th Cir. 2017) (affirming denial of petition to expunge criminal records after arrest
and conviction were set aside due to Fourth Amendment violations). See ECF No. 181 at 6-7.


                                                         18
     2:16-cv-02794-MBS          Date Filed 02/24/21         Entry Number 201        Page 19 of 19




the court finds the argument reminiscent of Defe                            whether the Rule 23(a)

requirements of commonality and typicality are met. In any event and as discussed herein, the

injunctive relief Plaintiffs seek is appropriate respecting the sub-classes pursuant to Fed. R. Civ. P.

23(b)(2).13                   ments to the contrary are not persuasive. Accordingly, the court will

certify the Former Disturbing Schools Law Sub-Class and the Disorderly Conduct Law Sub-Class.

        IT IS HEREBY ORDERED that the Motion to Certify, ECF No. 6, and Motion to

Supplement, ECF No. 187, are GRANTED; it is further

        ORDERED that the court certifies the Class and Sub-Classes as defined in the Supplemental

Memorandum, ECF No. 198, pursuant to Federal Rule of Civil Procedure 23(b)(2); it is further

        ORDERED                                              ppointed class counsel pursuant to Federal

Rule of Civil Procedure 23(g); it is further

        ORDERED that within fourteen days of the date this order is entered, counsel shall file a

joint status report with the court stating their respective positions as to whether the court should issue

a class notice and, if appropriate, setting forth the proposed language of such notice; it is further

        ORDERED that within fourteen days of the date this order is entered, counsel shall file a

joint proposed amended scheduling order.

        IT IS SO ORDERED.



                                                                 /s/Margaret B. Seymour        __
                                                                 Margaret B. Seymour
                                                                 Senior United Sates District Judge
     Dated: February 23, 2021
     Charleston, South Carolina



13
   And the award of such relief to a class of individuals is not without precedent. See, e.g., Wheeler
v. Goodman, 306 F. Supp. 58 (W.D.N.C. 1969) (ordering expungement of records for a class of
youthful plaintiffs), vacated on other grounds, 401 U.S. 987 (1971).


                                                       19
